FINANCIAL STATEMENTS AND INDEPENDENT AUDITORS' REPORT BOONVILLE ASSOCIATES I, L.P. (A MISSOURI LIMITED PARTNERSHIP) MHDC PROJECT NO.: 00-100-HCT DECEMBER 31, 2 Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT TABLE OF CONTENTS PAGE INDEPENDENT AUDITORS' REPORT 4 FINANCIAL STATEMENTS BALANCE SHEETS 5 STATEMENTS OF OPERATIONS 7 STATEMENTS OF PARTNERS' EQUITY (DEFICIT) 9 STATEMENTS OF CASH FLOWS 10 NOTES TO FINANCIAL STATEMENTS 12 SUPPLEMENTAL INFORMATION ACCOUNTS AND NOTES RECEIVABLE (OTHER THAN FROM TENANTS) 21 ACCOUNTS PAYABLE (OTHER THAN TRADE CREDITORS) 21 ACCOUNTS PAYABLE (TRADE CREDITORS) 21 OTHER ACCRUED EXPENSES 21 COMPENSATION OF PARTNERS 21 TENANT ACCOUNTS RECEIVABLE 22 Reznick Group, P.C. 4711 W. Galt Road Suite 200 Skokie, IL 60076-1236 Tel: (847) 324-7500 Fax: (847) 324-7501 www.reznickgroup.com INDEPENDENT AUDITORS' REPORT To the Partners Boonville Associates I, L.P. (A Missouri Limited Partnership) We have audited the accompanying balance sheets of Boonville Associates I, L.P. (A Missouri Limited Partnership) as of December 31, 2005 and 2004, and the related statements of operations, partners' equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Boonville Associates I, L.P. (A Missouri Limited Partnership) as of December 31, 2005 and 2004, and the results of its operations, changes in partner's equity (deficit), and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental information on pages 21 through 27 is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Reznick Group, P. C. Skokie, Illinois January 26, 2006 -4- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT BALANCE SHEETS December 31, 2005 and 2004 ASSETS Fixed Assets 1420 - Buildings $ $ 1430 - Site Improvements 1450 - Furniture and Fixtures 4250 - Less: Accumulated Depreciation ) ) Net Book Value 1410 - Land Total Fixed Assets Current Assets 1120 - Cash - Project 1130 - Accounts Receivable - Tenant 4 1240 - Prepaid Insurance Total Current Assets Security Deposits Held in Trust 1191 - Cash - Restricted 2191 - Less: Tenant Security Deposits ) ) Total Security Deposits Held in Trust Escrow Deposits and Restricted Reserves 1310 - Real Estate Tax Escrow 1310 - Insurance Escrow 1320 - Replacement Reserve 1380 - Operating Reserve 1390 - Supportive Program Reserve Total Escrow Deposits and Restricted Reserves Total Assets $ $ (continued) -5- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT BALANCE SHEETS - CONTINUED December 31, 2005 and 2004 LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Current Liabilities 2320 - Mortgage Loans Payable - Current Portion $ 2110 - Accounts Payable - Trade 2110 - Accounts Payable - Other 2140 - Accrued Expenses 2210 - Prepaid Rents 12 2230 - Due to Affiliates Total Current Liabilities Long-Term Liabilities 2320 - Mortgage Loans Payable 2320 - Less: Current Portion ) ) Total Long-Term Liabilities Total Liabilities Contingency Partners' Equity (Deficit) 3130 - Partners' Equity (Deficit) Total Liabilities and Partners' Equity (Deficit) $ $ See notes to financial statements -6- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT STATEMENTS OF OPERATIONS Years ended December 31, 2005 and 2004 Rental Revenue 5120 - Apartment Rentals $ $ 5220 - Less: Vacancy Loss ) ) Net Rental Revenue Financial and Other Revenue 5320 - Interest Income 5910 - Laundry Income 5990 - Miscellaneous Income Total Financial and Other Revenue Total Revenue Administrative Expenses 6210 - Marketing 6311 - Office Expenses 6320 - Property Management Fees 6340 - Cable 6350 - Professional Fees - Accounting 6360 - Telephone Expense 6370 - Bad Debts 6390 - Other Administrative Total Administrative Expenses Operating Expenses 6461 - Exterminating 6471 - Rubbish Removal Total Operating Expenses Maintenance Expenses 6511 - Security 6521- Grounds 6521 - Snow Removal 6561 - Painting and Decorating 6570 - Repairs Total Maintenance Expenses (continued) -7- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT STATEMENTS OF OPERATIONS - CONTINUED Years ended December 31, 2005 and 2004 Materials and Supplies 6411 – Janitorial Supplies 6511 – Maintenance Supplies Total Materials and Supplies Salaries and Wages 6310 - Office and Administrative 6410 - Janitors Total Salaries and Wages Utilities 6450 - Electricity 6451 - Water and Sewer Total Utilities Taxes 6710 - Real Estate Taxes 6711 - Payroll Taxes 6720 - Insurance Total Taxes Total Operating Expenses Net Operating Income (Loss) Before Financial Expenses, Entity Expenses and Depreciation Financial Expenses 6810 - Mortgage Interest Entity Expenses 7180 - Reporting Fee Net Income (Loss) Before Depreciation 6900 - Depreciation ) ) Net Income (Loss) $ ) $ ) See notes to financial statements -8- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT STATEMENTS OF PARTNERS' EQUITY (DEFICIT) Years ended December 31, 2005 and 2004 Percent Interest Balance December 31, Net Income (Loss) Balance December 31, General Partner 0.010% $ ) $ ) $ ) Limited Partner 99.970% ) Special Limited Partner 0.010% ) Missouri Limited Partner 0.010% ) 100.000% $ $ ) $ Percent Interest Balance December 31, Net Income (Loss) Balance December 31, General Partner 0.010% $ ) $ ) $ ) Limited Partner 99.970% ) Special Limited Partner 0.010% ) Missouri Limited Partner 0.010% ) 100.000% $ $ ) $ See notes to financial statements -9- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT STATEMENTS OF CASH FLOWS Years ended December 31, 2005 and 2004 Cash Flows from Operating Activities Rental Receipts $ $ Interest Receipts Total Receipts Administrative Expenses Paid ) ) Operating Expenses Paid ) ) Maintenance Expenses Paid ) ) Materials and Supplies ) ) Salaries and Wages ) ) Utilities Paid ) ) Taxes Paid ) ) Mortgage Interest Paid ) ) Tenant Security Deposits, Net ) ) Entity Expenses Paid ) ) Total Disbursements ) ) Net Cash Provided by (Used in) Operating Activities Cash Flows from Investing Activities (Increase) Decrease in Escrows, Net ) Deposits to Restricted Funds ) ) Withdrawals Restricted Funds Net Cash Provided by (Used in) Investing Activities ) Cash Flows from Financing Activities Payments on Long-Term Debt ) ) Net Increase (Decrease) in Cash ) Cash, Beginning of Year Cash, End of Year $ $ (continued) -10- Boonville Associates I, L.P. (A Missouri Limited Partnership) MHDC Project No.: 00-100-HCT STATEMENTS OF CASH FLOWS - CONTINUED Years ended December 31, 2005 and 2004 Reconciliation of Net Income (Loss) to Net Cash Provided by Operating Activities: Net Income (Loss) $ ) $ ) Adjustments to Reconcile Net Income (Loss) to Net
